Appeals by all defendants from a judgment in favor of the plaintiff in a negligence action, entered upon the verdict of a jury after a trial in the Supreme Court, Rensselaer County, and from orders denying defendants’ motions for a new trial. Plaintiff claimed to have been riding as a passenger in a ear owned by his mother, the defendant Bertha Lennon, and driven at the time by the defendant Milton Byers. This car collided with a tractor-trailer combination owned by the defendant Stibbs Transportation Lines, Inc. The accident occurred on a highway known as Route 20, and in the town of Nassau, Rensselaer County. Both plaintiff and his alleged driver admitted that the apparatus of the trucking company was on its own side of the road at the time, that is on the north strip of the three-lane highway. Both also admitted that their vision through the windshield of their ear was obscured by frost, and required almost continual wiping off by hand. After the accident one flare was found to the rear of the trucking apparatus, but none in front. Both tractors involved had low-beam lights on. We think the verdict of the jury on the issues of negligence was against the weight of the evidence. Moreover the manner in which the jury rendered its verdict indicates that it did not consider the evidence impartially and objectively. It found against the defendant trucking company in the sum of $5,000 and against the individual defendants in the sum of $1,000. The Trial Judge corrected the verdict but this does not alter the conclusion that must be drawn from the original form. Judgment and order reversed on the law and facts and a new trial granted, with costs to abide the event. Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ., concur.